DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO2014104553A1; translation from Google Patents, attached herewith), in view of Kitamura et al. (US 2009/0040611).
Regarding claim 1, Jeong discloses a reinforced polarizing optical film laminate used for an optical display panel ([0002]) configured to be mounted to a vehicle body of a powered vehicle (intended use recitation, see MPEP § 211.02), comprising: a polarizing film laminate comprising a polarizing film comprised of a polyvinyl alcohol-based resin ([0035], [0052]), and an optically transparent, polarizing film-protective film bonded to one or each of opposite surfaces of the polarizing film directly or through an additional optical film ([0007], [0032]); wherein the polarizing film laminate contains an iodine concentration for the polarizing film and a water content for the polarizing film laminate which fall within a region surrounded, in an x-y orthogonal coordinate system in which the iodine concentration (wt. %) of the polarizing film is plotted on the x-axis, and the water content (g/m2) of the polarizing film laminate is plotted on the y-axis, by: a first line segment connecting a first coordinate point at which the iodine concentration is 4.5 wt % and the water content is 2.0 g/m2 (see page 2 of attached translation, #3 and #4), and a second coordinate point at which the iodine concentration is 2.2 wt % and the water content is 3.2 g/m2 (see page 2 of attached translation, #3 and #4); a second line segment connecting the second coordinate point, and a third coordinate point at which the iodine concentration is 2.2 wt % and the water content is 4.0 g/m2 (see page 2 of attached translation, #3 and #4); a third line segment connecting the third coordinate point, and a fourth coordinate point at which the iodine concentration is 3.0 wt % and the water content is 4.0 g/m2 (see page 2 of attached translation, #3 and #4); a fourth 2 (see page 2 of attached translation, #3 and #4); and a fifth line segment connecting the first coordinate point, and the fifth coordinate point (since the disclosed ranges of Jeong overlap and encompass the claimed ranges, and thus each of the claimed line segment points).
However, Jeong does not expressly disclose a transparent optical film having a given strength and laminated, through a pressure-sensitive adhesive, to one surface of the polarizing film-protective film on a side opposite to the other surface thereof bonded to the one surface of the polarizing film, or wherein the reinforced polarizing optical film laminate has a breaking strength in a MD direction of 135 N/10 mm or more.
Kitamura discloses a reinforced polarizing optical film laminate (see fig. 1, for instance), including a transparent optical film (10) having a given strength and laminated, through a pressure-sensitive adhesive (4), to one surface of the polarizing film-protective film on a side opposite to the other surface thereof bonded to the one surface of the polarizing film ([011]), wherein the reinforced polarizing optical film laminate has a breaking strength in a MD direction of 135 N/10 mm or more ([0045]: “Thickness of the protective film can be properly determined and generally in the range of from about 1 to about 500 µm from a viewpoint of a strength, workability such as handlability, requirement for a thin film and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent optical film for adhesion and the protection film strength as Kitamura in the device of Jeong. The motivation for doing 
Regarding claim 2, Jeong in view of Kitamura discloses the reinforced polarizing optical film laminate as recited in claim 1, wherein the polarizing film has a film thickness of 4 to 20 μm (Jeong page 3, paragraph 4).
Regarding claim 3, Jeong discloses a reinforced polarizing optical film laminate used for an optical display panel ([0002]) configured to be mounted to a vehicle body of a powered vehicle (intended use recitation, see MPEP § 211.02), comprising: a polarizing film laminate comprising a polarizing film comprised of a polyvinyl alcohol-based resin ([0035], [0052]), wherein the polarizing film laminate contains an iodine concentration for the polarizing film and a water content for the polarizing film laminate which fall within a region surrounded, in an x-y orthogonal coordinate system in which the iodine concentration (wt. %) of the polarizing film is plotted on the x-axis, and the water content (g/m2) of the polarizing film laminate is plotted on the y-axis, by: a sixth line segment connecting a first coordinate point at which the iodine concentration is 4.5 wt % and the water content is 2.0 g/m2 (see page 2 of attached translation, #3 and #4), and a second coordinate point at which the iodine concentration is 2.2 wt % and the water content is 3.2 g/m2 (see page 2 of attached translation, #3 and #4); a second line segment connecting the second coordinate point, and a third coordinate point at which the iodine concentration is 2.2 wt % and the water content is 4.0 g/m2 (see page 2 of attached translation, #3 and #4); a third line segment connecting the third coordinate point, and a fourth coordinate point at which the iodine concentration is 3.0 wt % and the water content is 4.0 g/m2 (see page 2 of attached translation, #3 and #4); a seventh 2 (see page 2 of attached translation, #3 and #4); and an eighth line segment connecting the first coordinate point, and the seventh coordinate point (since the disclosed ranges of Jeong overlap and encompass the claimed ranges, and thus each of the claimed line segment points). However, Jeong does not expressly disclose and an optically transparent, polarizing film-protective film bonded to one or each of opposite surfaces of the polarizing film directly or through an additional optical film; and a transparent optical film having a given strength and laminated, through a pressure-sensitive adhesive, to one surface of the polarizing film-protective film on a side opposite to the other surface thereof bonded to the one surface of the polarizing film, wherein the reinforced polarizing optical film laminate has a breaking strength in a MD direction of 135 N/10 mm or more.
Kitamura discloses a reinforced polarizing optical film laminate (see fig. 1, for instance), including a transparent optical film (10) having a given strength and laminated, through a pressure-sensitive adhesive (4), to one surface of the polarizing film-protective film on a side opposite to the other surface thereof bonded to the one surface of the polarizing film ([011]), wherein the reinforced polarizing optical film laminate has a breaking strength in a MD direction of 135 N/10 mm or more ([0045]: “Thickness of the protective film can be properly determined and generally in the range of from about 1 to about 500 µm from a viewpoint of a strength, workability such as handlability, requirement for a thin film and the like.”).

Regarding claim 4, Jeong in view of Kitamura discloses the reinforced polarizing optical film laminate as recited in claim 3, wherein the first coordinate point is a coordinate point at which the iodine concentration is 4.0 wt % and the water content is 2.3 g/m2, and the seventh coordinate point is a coordinate point at which the iodine concentration is 4.0 wt % and the water content is 3.5 g/m2 (see page 2 of attached translation, #3 and #4).
Regarding claim 5, Jeong in view of Kitamura discloses the reinforced polarizing optical film laminate as recited in claim 3, wherein the polarizing film has a film thickness of 11 to 20 μm (page 3, paragraph 4).
Regarding claim 9, Jeong in view of Kitamura discloses the reinforced polarizing optical film laminate as recited in claim 1, wherein the transparent optical film is a cellulose-based resin (page 1, ‘Description’).
Regarding claim 10, Jeong in view of Kitamura discloses the reinforced polarizing optical film laminate as recited in claim 9, wherein the transparent optical film is comprised of triacetyl cellulose (page 1, ‘Description’).
Regarding claim 11, Jeong in view of Kitamura discloses the reinforced polarizing optical film laminate as recited in claim 1, wherein the polarizing film contains zinc (Jeong [0077]).

Regarding claim 13, Jeong in view of Kitamura discloses the optical display panel as recited in claim 12, wherein the transparent cover plate has a function of a capacitive touch sensor.
Regarding claim 14, Jeong in view of Kitamura discloses the optical display panel as recited in claim 13, wherein an ITO layer serving as an element of the capacitive touch sensor is provided between the transparent cover plate and the reinforced polarizing optical film laminate.
Regarding claim 15, Jeong in view of Kitamura discloses the optical display panel as recited in claim 12, wherein, in a case where the polarizing film laminate comprises the polarizing film-protective film only on the one surface of the polarizing film, an 
Regarding claim 16, Jeong in view of Kitamura discloses the optical display panel as recited in claim 15, wherein the additional polarizing film-protective film has a retardation function (Jeong [0052]).
Regarding claim 17, Jeong in view of Kitamura discloses the optical display panel as recited in claim 15, wherein the additional optical film is a retardation film (Jeong [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/4/2021